Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 - 5, 7,and  17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It  is  not  clear  the weight  content  is  based  on  the  total  of  the  composition or something  else such  as  the  solid content of  the  total  composition?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4686253.
Regarding claims 1-2, US4686253 discloses a joint compound made from a composition comprising:  (1) a filler selected from the group consisting of calcium carbonate and calcium sulfate, (2) a non-leveling agent, (3) expanded perlite which has been treated with a composition to render said perlite water-impervious, said perlite having a mean particle size no greater than about 70 microns, (4) a thickener, (5) a binder, and a suitable amount  of water(claim1). The perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane ( col. 2, lines 54-58).  The perlite has a mean particle size of from about 55 to about 68 microns. Silicone-ALE-75 is a non-ionic, 60% active oil-in-water emulsion containing a blend of dimethylsilicone and reactive amino-functional silicone co-polymers. SILWET-
Regarding  claim  3, the  using  of  the  kaolin  is  only  an  option  of  the filler. Thus, it is not required in  the claimed composition. US4686253 discloses that in addition, mica, talc, pyrophylite, sericite, diatomaceous earth, and clays such as kaolinite may be used together with the primary fillers (col. 3, lines 19-21).
Regarding claims 4 and 17, US4686253 discloses that the non-leveling agent is present in an amount of from about 0.5% to about 7% by dry weight of said joint compound, wherein said non-leveling agent is attapulgus clay(claims  14-15).
Regarding claim 5 and 18, US4686253 discloses that expanded perlite which has been treated with a composition to render said perlite water-impervious, said perlite having a mean particle size no greater than about 70 microns and being present in an amount of from about 3.5% to about 25% based on the dry weight of said joint compound(claims 1-2).
Regarding claims 12-13, the composition comprises amylopectin starch (col.3, lines 24-26).
s 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4686253, in view of US6649721.
 Regarding claims 7 - 11, US4686253 discloses that additional ingredients which may be utilized in joint compounds are preservatives, wetting agents, defoamers, and plasticizers (col. 3, lines 45-47). But it is silent about the additive used in claims  7-11.
 US6649721 discloses antifoams and/or deaerators are based on oil-in-water emulsions which contain, in the hydrophobic oil phase such as fatty alcohol, one compound effective as an antifoam and/or deaerator, nonionic emulsifiers components,  the oil-in-water emulsions containing from 0.01 to 3% by weight of a water-soluble, amphiphilic copolymer having acid groups or of a water-soluble salt thereof as a stabilizer. The novel antifoams and/or deaerators contain from 0.01 to 3, preferably from 0.1 to 1, % by weight of an amphiphilic copolymer or of a water-soluble salt of such a copolymer. Further component of antifoam mixtures are hydrocarbons such as liquid paraffins (abstract; col.3, line 53 - col. 4, line 15; col. 4, line 35 - col.5, line 5; col.6, line 61 -col.7, line 2).
 Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  prior  to  the  effective  filing  date  of  the  instant  application  to use  the  defoamer  set  forth  in the US6649721,  motivated  by that  fact  that  US4686253 discloses that defoamer  is  used  and US6649721 discloses  that  such  defoamer  has  a  long  shelf  life.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4686253, in view of US2801241.

However,  US2801241 discloses that starch ethers has been to reduce the cost of producing them to a level where they can compete with other starch products having less desirable properties for a particular application but being less costly in price(table 1; col. 1, lines 25-30; col. 2, lines 20-35).
Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  prior  to  the  effective  filing  date  of  the  instant  application  to use  the  starch  ether  set  forth  in the  US2801241,  motivated  by that  fact  that  US4686253  discloses  that  starch  is  used  and  US2801241 discloses  that  starch ethers has been to reduce the cost of producing them to a level where they can compete with other starch products having less desirable properties for a particular application but being less costly in price(table 1; col. 1, lines 25-30; col.2, lines 20-35).
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
The applicant states that claims 4, 5, 7, and 17 all specify the weight content is based on the total weight of the composition, wherein each claim recites “wherein the composition comprises [range] % by weight of [a compound].” Applicant contends this wherein clause clearly informs one of ordinary skill in the art that the weight content of the claimed substance is based on the total weight of the composition. 

Response to DECLARATION UNDER 37 C.F.R. 1.132:
The applicant submits the comparison of the state of the art sample (F&F light reference) and a composition of the application (F&F light Volite). 
The  Examiner  respectfully  submits  that  the  amount  of  the  treated  perlite  amount  used  in the  composition  are  different  in the  samples.  It  is  not  clear  that the  alleged  unexpected  result  is  due  to  the  amount  difference  or  the  treating  agent.  Furthermore, the  Examiner  respectfully  submits  that   the  applicant  must  compare  the  instant  application  with  the  closest  art. In this instance, the closest  art  is US4686253. Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. There is no content  limitation  on the components of the composition  at  all. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the closest  art  is US4686253.

The Examiner respectfully submits that the perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane. The coating material may be formed from individual ingredients, by mixing together an alkyl group-containing silane and an aminosilane. Thus, Silwetl-77 can be modified and  as  the  prior  art  discloses  that  by varying the ratio and distribution of the segments, unique properties and performance are achieved which are not possible with conventional organic surfactants.  
The applicant argues that Struss fails to discloses that that the use of the amphiphilic coating on the perlite as claimed would lead to the advantageous technical effects (i.e. lower viscosity/reduced post-thickening) described in the present application herein. The applicant argues that employing a single coating compound of an alkoxy-modified alkylsilicone resin comprising aminoalkyl-substituted polydimethylsiloxanes one can lower the viscosity of the resulting pasty filler material. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lower viscosity/reduced post-thickening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the transitional term "comprising", which .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731